DETAILED ACTION
Response to Amendment
This allowance is in response to amendments and remarks filed on 6/23/2021. Claims 1-2, 8, 12-14 have been amended.  Amendments to claims have been fully considered.
The previous Office Action fails to identify issues under 35 U.S.C. 101 with respect to claims 1-12 and 14.  The claim language were able to be interpreted under broadest reasonable interpretation as subject matter ineligible as software per se.  Applicant was notified of the issue in a telephonic interview on 5/24/2021 and amended claims 1 and 14 to recite a memory and processor combination precluding any interpretation of the claims as a whole as software per se.  The issue is therefore moot.
Applicant’s amendments to claims 1 and 13 are sufficient to overcome the previous rejection under 35 U.S.C. 112(b) regarding the recitation of “end user data.”  Additionally, Applicant’s amendments to claim 8 also solve the antecedent basis noted in the previous Office Action.  The rejection under 35 U.S.C. 112(b) is hereby withdrawn.
The previous phase of Examination was based upon an interpretation of the term “user data takeout” as being synonymous with the act of data deletion.  The deletion concept was similar to Applicant’s sister application, which was being concurrently examined.  However, upon discussion in a telephonic interview and the subsequent remarks filed by Application, it became clear that the invention is directed toward the different objective of collecting or aggregating user data being stored as various subscriber databases to as to make the data available to the user. Applicant’s explanation is supported by the specification and necessitated a new search in a different area of art.  While the previously identified prior art is generally relevant, the present Allowance is based upon the results of the new search.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Kevin Mierzwa (reg. 38,049), on 7/13/2021.
Applicant originally recited a multiple dependency in claim 10, which Examiner objected to in the previous Office Action. In order to overcome this claim objection, Applicant removed the multiple dependency.  However, Examiner identified that, according to MPEP Sect. 608.01(n), the alternative language originally recited in claim 10, is in an acceptable form.  This Examiner’s Amendment is being entered to revert the amendments in claim 10 to their original form.
Claim 12 has been amended as follows:

Claim 12. (Examiner Amendment) The privacy broker system of either claim 10 or claim 11, wherein the privacy broker system is configured to delete the user data from the data collection database when one of the following conditions is met: 
a) the user data in the data collection database has been aggregated in the user archive database; 
b) a third period of time has elapsed since the user data was received at the data collection database.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-15 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Pae (U.S. Pat. App. Pub. 2006/0085443 A1), teaches controlling access to personally identifiable information in a database system and performing requested functions on attribute associated data; and Garcia (U.S. Pat. App. Pub. 2017/0206365 A1), teaches controlling the sharing of user sensitive data between parties. 
However, neither Pae nor Garcia, anticipate or render obvious the combination set forth in the independent claim 1, recited as “ … communicate a data takeout message to the one or more target subscriber entities to instruct the one or more target subscriber entities to enact a data takeout request relating to an end user of a plurality of end users; receive, at the data collection database, user data relating to the end user from at least some of the one or more target subscriber entities; aggregate the received user data; and make the aggregated user data available for download by the end user; wherein each of the one or more target subscriber entities comprises a backend service entity for enacting the data takeout request.”
Recited in claim 13 as, “… communicating a data takeout message to one or more target subscriber entities to instruct the one or more target subscriber entities to enact a data takeout request relating to an end user of a plurality of end users, wherein each target subscriber entity is one of the plurality of end user services, wherein each target subscriber entity is one of the plurality of end user services; receiving, at a data collection database, user data relating to the end user from at least some of the one or more target subscriber entities; aggregating the received user data; and making the aggregated user data available for download by the end user; wherein each of the one or more target subscriber entities comprises a backend service entity for enacting the data takeout request.”
 These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493